DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Drawings
The drawings were received on 6/23/2020.  These drawings are unacceptable as they enter new matter.  The application never does not support that the elected liquefaction device of Fig. 5 should be limited by the features added to the drawings on 6/23/2020 (see 52, 53, 54, 55, 56). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	In regard to claim 1, 3, Schoenecker teaches a cryogenic liquefaction device (see whole disclosure) comprising: 
a heat exchanger (5a, 5b) having a length (up and down); 
a first phase separator (310); 
a first expansion device (302); 
a first expansion turbine (306) having an operating inlet pressure; 
a second expansion turbine (205) having an operating inlet pressure different from the operating inlet pressure of the first expansion turbine (306); and 
a first arrangement of conduits (as identified below) including a first conduit (12-14 at least), a second conduit (305), a third conduit (207), being arranged such that: 
260762753a pressurized stream of gas is directed along the first conduit (12-14) into the heat exchanger (5a, 5b) and divided within the heat exchanger (5a, 5b) into a first portion (14) of the pressurized stream of gas and a second portion (305) of the pressurized stream of gas; 
the pressurized stream of gas being supplied from a first source (1); 
the first portion of the pressurized stream of gas is directed along the first conduit (12-14) in sequence: (a) through a remaining portion of the length of the heat exchanger (5a, 5b), (c) through the first expansion device (302) where a second part (part converted into liquid) of the first portion (14) of the pressurized stream of gas is 
the second portion (in 305) of the pressurized stream of gas is directed along the second conduit (305) in sequence: (b) through the first expansion turbine (306), (c) back into the heat exchanger (5a, 5b), (d) through the heat exchanger (5a, 5b) in a counter-flow direction to the first portion (14) of the pressurized stream of gas for only a limited portion of the length of the heat exchanger (5a, 5b), and (f) through the second expansion turbine (205), (e) out from within the heat exchanger (5a, 5b) and (g) into the first separator (310), wherein the second portion (in 305) of the pressurized stream of gas between the first expansion turbine (306) and the second expansion turbine (205) provides a first cooling stream in the counter-flow direction so as to transfer cold thermal energy to the first portion (14) of the pressurized stream of gas (see figure 2); 3a first part (some of 207) of the first portion (14) of the pressurized stream of gas from the first phase separator (310) and a first part (part that is gas of 206) of the second portion of the pressurized stream of gas (305) having passed through the second expansion turbine (205) provide a second cooling stream (207) that is directed along at least the third conduit (207 in 5a, 5b) through at least a portion of the length of the heat exchanger (5a, 5b) in the counter-flow direction for further transferring cold thermal energy to the first portion (14) of the pressurized stream of gas; and a second part (liquid of 206) of the second portion (in 305) of the pressurized stream of gas having passed through the second expansion turbine (205) is in liquid form (para. 20, 29) and is gathered with the second part (part converted into liquid) of the first portion (14) of the pressurised stream of gas in the first phase separator (310).  

Schoenecker does not teach a cold recovery circuit with a cold recovery stream of heat transfer fluid that is directed along a fourth conduit through a limited portion of the heat exchanger  from an external source for yet further transferring cold thermal energy to the first portion of the pressurized stream of gas; the external second source comprising a thermal energy storage device; and further comprising a second arrangement of conduits arranged to direct the heat transfer fluid of the cold recovery stream through the thermal energy storage device into the heat exchanger.

Agrawal teaches a cold recovery circuit (see circuit with 102) with a cold recovery stream of heat transfer fluid (LNG) that is directed along a fourth conduit (at least 102 in the heat exchanger) through a limited portion (104, 106, 112) of a heat exchanger (104, 106, 112, 110) from an external source (interpreted as not immediately sourced from the processing stream; see LNG is not a part of the stream being liquefied) for yet further transferring cold thermal energy to the process gas (gas being liquefied); the external second source comprising a thermal energy storage device (LNG source and valve); and further comprising a second arrangement of conduits (102, 102a) arranged to direct the heat transfer fluid (LNG) of the cold recovery stream through the thermal energy storage device (LNG source and valve) into the limited portion (104, 106, 112) of the heat exchanger (104, 106, 112, 110) to aide cooling the process gas.
Alternatively, Prentice teaches a cold recovery circuit (10, 11) with a cold recovery stream of heat transfer fluid (LOX) that is directed along a fourth conduit (at least 10 in the heat exchanger) through a limited portion (see figures, note that LOX is provided to a limited part of the heat exchanger) of a heat exchanger (E1) from an external source (interpreted as not immediately sourced from the processing stream; see LOX is commercially sourced - column 5, line 22 and is not a part of the stream being liquefied) for yet further transferring cold thermal energy to the process gas (gas being liquefied); the external second source comprising a thermal energy storage 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the liquefying system of Schoenecker with the identified cryogenic energy storage structures of Agrawal or Prentice for the purpose of providing flexible cooling to the particular portions of the heat exchanger that need the cooling and to obtain useful utility from such cold fluids when it is desired to heat them and further for the purpose of providing such refrigeration at temperatures that are suitable and safe for the refrigerant being used and reducing the risk of explosion from the buildup of hydrocarbon deposits.
In regard to claim 4, Schoenecker teaches that the device is capable of raising the pressurized stream of gas (air) to a pressure greater than or equal to the critical pressure (see compressors, note that the desired pressure is a functional use).
In regard to claim 6, Schoenecker teaches that the first portion of the pressurized stream of gas (14) and the second portion (305) of the pressurized stream of gas are at the same pressure upstream of the first expansion device (302) and the first expansion turbine (306), respectively (see upstream).


Claims 1, 3, 4, 6, 15 are rejected under 35 U.S.C. 103 as being obvious over Schoenecker (DE 10147047), see also English translation thereof provided with this action, in view of Higginbotham (US 6293126) and either of Agrawal (US 5139547) or Prentice (US 6539748) and further in view of Xu (US 2011/0308276).
	Schoenecker, as modified, teaches all of the claim limitations, but presuming that the claims were to require a thermal energy storage device separate from a source of the heat transfer fluid (though not presently claimed).  Xu teaches that it is well known to employ a thermal energy storage device (see regenerator in all figures, including figure 4 with storage of liquid 128 and regenerator 120) to aide in providing periodic cooling of liquid nitrogen and periodic power generation (see whole disclosure).  Therefore it would have been obvious to a person of ordinary skill in the art to further provide the liquid storage with a regenerator to aide in providing greater energy storage capability.

Response to Arguments
Applicant’s arguments dated 10/20/21 have been fully considered but are moot in view of the new rejections above.
	Applicant's argument (page 13, last paragraph - page 14) is an allegation that Schoenecker is directed to “low pressure liquefaction” and that the prior art would have to “operate at higher pressure in order to pump the streams through the heat exchanger”.  

	Applicant's argument (page 15) is an allegation that modifying Schoenecker in view of the teachings of Higginbotham would lead to a system that does not pass back through the heat exchanger.  
In response, the allegation is baseless and the applicant is directed to the detailed rejection above and it is noted that providing a single heat exchanger and division of fluid within the heat exchanger does not eliminate the teachings of Schoenecker.
	Applicant's argument (page 15-16) is an allegation of improper hindsight.  
In response, the allegation is unpersuasive since the rejection does not rely on the application to form any basis of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763